DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 6,461,201).
Regarding claim 1: Maeda teaches a connector (Fig. 5), comprising: a pair of housings 50 each including a plurality of terminal accommodation chambers 53 arranged in a width direction (see Fig. 1), the housings 50 being stacked and assembled such that arrangement directions of the terminal accommodation chambers are parallel to each other (see Fig. 5); communicating portions (e.g. communicating portions located rearward of 53; Fig. 1) open in facing surfaces (at 53; Fig. 1) of the pair of housings 50 facing each other (Fig. 5), the communicating portions allowing the terminal accommodation chambers 53 adjacent in the width direction to communicate with each other (see Figs. 1 and 3); a plurality of terminal fittings 54 connected to front end parts of wires W (see Fig. 3), the plurality of terminal fittings 54 being individually accommodated in the plurality of terminal accommodation chambers 53 (see Fig. 3); and recesses 52 formed in regions in front of front ends of the communicating portions, out of the facing surfaces (see Figs. 3-5).  
Regarding claim 2: Maeda teaches all the limitations of claim 1 and further teaches wherein a formation range of the recess 52 in a front-rear direction is only a region behind a front surface of the housing 50 (see Fig. 5 for recess located behind a front surface of the housing 50).  
Regarding claim 3: Maeda teaches all the limitations of claim 1 and further teaches wherein the recesses 52 are open in front surfaces of the pair of housings (see at 51; Fig. 5), and the recesses 52 formed in one housing 50 and the recesses 52 formed in the other housing 50 are disposed in mutually different regions in the width direction (e.g. recess 52 are disposed in a vertical and horizontal manner and therefore disposed in different regions relative to each other individually).  
Regarding claim 4: Maeda teaches all the limitations of claim 3 and further teaches wherein a formation range of the recess 52 in the width direction is only a formation region of a partition wall portion 51 defining two adjacent terminal accommodation chambers 53 (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors with multiple modules/housings that stack on top of another and have passageways to allow “communication”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833